Case 13-39355        Doc 54     Filed 12/13/18     Entered 12/13/18 10:42:24          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-39355
         Jason Freeman

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/07/2013.

         2) The plan was confirmed on 12/06/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/22/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 04/23/2018.

         5) The case was completed on 10/03/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $264,315.00.

         10) Amount of unsecured claims discharged without payment: $55,048.50.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-39355       Doc 54        Filed 12/13/18    Entered 12/13/18 10:42:24                 Desc         Page 2
                                                   of 4



 Receipts:

        Total paid by or on behalf of the debtor               $18,411.11
        Less amount refunded to debtor                             $52.11

 NET RECEIPTS:                                                                                    $18,359.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $4,000.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                         $842.29
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,842.29

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal      Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICREDIT FINANCIAL DBA GM F   Unsecured      8,210.00       8,389.62         8,389.62      1,297.76        0.00
 CAPITAL ONE BANK USA             Unsecured      1,175.00       1,257.14         1,257.14        194.46        0.00
 CAVALRY PORTFOLIO SERVICES       Unsecured     14,171.00     14,520.56        14,520.56            0.00       0.00
 ECMC                             Unsecured     57,860.00     59,078.60        59,078.60       9,138.65        0.00
 FINGERHUT                        Unsecured         239.00        239.01           239.01          36.97       0.00
 FORD MOTOR CREDIT CO             Secured             0.00          0.00             0.00           0.00       0.00
 ILLINOIS BELL TELEPHONE COMPAN   Unsecured         586.00        409.48           409.48          63.34       0.00
 ILLINOIS DEPT OF REVENUE         Unsecured         900.00      1,210.44         1,210.44        187.24        0.00
 INTERNAL REVENUE SERVICE         Priority       2,900.00       1,833.01         1,833.01      1,833.01        0.00
 INTERNAL REVENUE SERVICE         Unsecured            NA       1,126.97         1,126.97        174.33        0.00
 JEFFERSON CAPITAL SYSTEMS        Unsecured            NA         443.37           443.37          68.58       0.00
 LVNV FUNDING                     Unsecured         635.00        688.57           688.57        106.51        0.00
 MCA MANAGEMENT CO                Unsecured      1,171.00       1,171.50         1,171.50        181.22        0.00
 PBS                              Unsecured          60.00           NA               NA            0.00       0.00
 PLAIN GREEN LOANS                Unsecured      2,418.00            NA               NA            0.00       0.00
 RUSH COPLEY MEDICAL CENTER       Unsecured         522.00           NA               NA            0.00       0.00
 ILLINOIS TOLLWAY                 Unsecured     12,459.00            NA               NA            0.00       0.00
 NOWELL & ASSOC                   Unsecured         705.00           NA               NA            0.00       0.00
 SURE ADVANCE                     Unsecured         630.00           NA               NA            0.00       0.00
 T MOBILE                         Unsecured         770.00           NA               NA            0.00       0.00
 VIP PAYDAY LOAN                  Unsecured      2,000.00            NA               NA            0.00       0.00
 EDWARD HOSPITAL                  Unsecured         162.00           NA               NA            0.00       0.00
 ENTERPRISE RENT A CAR            Unsecured         446.00           NA               NA            0.00       0.00
 PREMIER BANKCARD                 Unsecured         289.00           NA               NA            0.00       0.00
 GENESIS CLINICAL LABORATORY      Unsecured         562.00           NA               NA            0.00       0.00
 CASHNET PAYDAY LOANS             Unsecured         195.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-39355     Doc 54     Filed 12/13/18    Entered 12/13/18 10:42:24                  Desc       Page 3
                                              of 4



 Scheduled Creditors:
 Creditor                                  Claim           Claim         Claim        Principal       Int.
 Name                           Class    Scheduled        Asserted      Allowed         Paid          Paid
 BANK ONE/CHASE              Unsecured      1,508.00              NA           NA             0.00        0.00
 COMED                       Unsecured      1,224.00              NA           NA             0.00        0.00
 CONTINENTAL FINANCE         Unsecured         238.00             NA           NA             0.00        0.00
 CONVENTIONS OF PSYCHOLOGY   Unsecured         185.00             NA           NA             0.00        0.00
 ABC CREDIT & RECOVERY       Unsecured         562.00             NA           NA             0.00        0.00
 FIA CARD SERVICES           Unsecured         753.00             NA           NA             0.00        0.00
 BHES                        Unsecured         365.00             NA           NA             0.00        0.00
 APPLE A DAY PEDS            Unsecured          92.00             NA           NA             0.00        0.00
 ARLINGTON HEIGHTS FORD      Unsecured         475.00             NA           NA             0.00        0.00
 SPRINT CORP                 Unsecured         286.00          788.05       788.05         121.90         0.00
 VERIZON                     Unsecured         743.00          728.84       728.84         112.74         0.00


 Summary of Disbursements to Creditors:
                                                           Claim            Principal                Interest
                                                         Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00                 $0.00               $0.00
       Mortgage Arrearage                                   $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                              $0.00                 $0.00               $0.00
       All Other Secured                                    $0.00                 $0.00               $0.00
 TOTAL SECURED:                                             $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $0.00              $0.00                  $0.00
        Domestic Support Ongoing                            $0.00              $0.00                  $0.00
        All Other Priority                              $1,833.01          $1,833.01                  $0.00
 TOTAL PRIORITY:                                        $1,833.01          $1,833.01                  $0.00

 GENERAL UNSECURED PAYMENTS:                        $90,052.15           $11,683.70                   $0.00


 Disbursements:

        Expenses of Administration                          $4,842.29
        Disbursements to Creditors                         $13,516.71

 TOTAL DISBURSEMENTS :                                                                      $18,359.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-39355        Doc 54      Filed 12/13/18     Entered 12/13/18 10:42:24            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/13/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
